Citation Nr: 0607924	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-08 135	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than March 1, 2002 
for additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from September 
1976 to May 1977.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  The veteran 
testified before the undersigned sitting at the RO in March 
2005.  A transcript of the hearing is on file.  


FINDINGS OF FACT

1.  The record contains a marriage certificate dated March [redacted], 
1978 for the veteran's first wife.  

2.  In a March 1988 rating decision, the veteran was granted 
an increased evaluation for his service-connected low back 
disability from 10 to 40 percent effective from August 8, 
1997.  

3.  After receiving VA Form 21-686c from the veteran in March 
24, 1998, which showed that he was married to a different 
woman, VA sent the veteran a letter on April 9, 1998 telling 
him that VA needed a copy of the public record ending his 
previous marriage and providing him with a copy of VA Form 
21-8764, Disability Compensation Award Attachment, which 
advised the veteran of conditions affecting the right to 
payment of benefits, including additional compensation for 
dependents. 

4.  The veteran was advised again of his potential 
entitlement to additional benefits for a dependent spouse by 
letters sent to his address of record in August 1999, 
November 1999, and July 2000.

5.  A copy of the veteran's May 1990 divorce decree from his 
former wife was received by VA on February 19, 2002, along 
with a copy of his marriage certificate to his current wife 
dated in June 1990 and a new VA Form 21-686c, Declaration of 
Status of Dependents.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
March 1, 2002 for payment of additional benefits for a 
dependent spouse are not met.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 
3.401 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005).  The VCAA eliminated the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  In 
light of the VCAA, VA revised the provisions of 
38 C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 
(2005).  The notice and duty to assist provisions of the VCAA 
are not applicable to a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue here on appeal.  As explained below, the 
issue to be decided is whether the veteran filed a claim to 
add his spouse as a dependent prior to February 19, 2002.  
The pertinent facts are not in dispute.  Application of 
pertinent provisions of the law and regulations governing 
proof of dependency to the facts of this case will determine 
the outcome.  No amount of additional evidentiary development 
would change the outcome of this case; therefore no notice is 
necessary.  Based on the decision in Manning, the Board 
concludes that the provisions of the VCAA are not applicable 
to this matter.  See VAOPGCPREC 5-2004; see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129, 132 (2002) [VCAA not applicable "because the 
law as mandated by statute and not the evidence is 
dispositive of the claim"].

Law And Regulations

Prior to October 1, 1978, the governing law provided that a 
veteran whose disability was rated not less than 50 percent 
was entitled to additional compensation for dependents. 38 
U.S.C. § 315 (1976).  Effective October 1, 1978, Pub. L. 95- 
479 provided that additional compensation would be payable to 
veterans with a combined disability evaluation of 30 percent 
or more for their dependents.  
38 U.S.C.A. § 1115 (West 2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2004).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA. 
38 C.F.R. § 3.1(r) (2005).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2005).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f) (West 2002).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n) (West 2002).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b) 
(2005).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. § 
3.401(b)(1).

In order to receive an additional payment for a spouse, 
sufficient proof of marriage is necessary.  38 C.F.R. §§ 
3.204, 3.205, 3.216 (2005).

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  Where necessary 
to a determination of a valid marriage because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce, or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.205 (2005).  

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement, provided the statement contains the 
date (month and year) and place of the marriage and the full 
name and relationship of the other person to the claimant.  
38 C.F.R. § 3.204(a)(1) (2005).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a) (2005).  When 
the required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b) (2005).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on an 
original claim, a reopened claim or a claim for an increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

Increased compensation because of an added dependent is 
considered an increased award.  38 C.F.R. § 3.31 (2005).  
Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased 
compensation due to an added dependent shall commence on the 
first day of the calendar month immediately succeeding the 
month in which the award became effective.  
38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31.




Analysis

It has been contended, including at the veteran's March 2005 
personal hearing, that the date of entitlement to 
compensation for a dependent spouse should be June 4, 1990, 
the date of his marriage to his current wife.

The veteran was service connected for low back disability and 
assigned a 10 percent evaluation effective May 19, 1977, by 
rating decision in December 1977.  The record contains a 
marriage certificate dated March [redacted], 1978 showing the 
veteran's marriage to S.  In a March 1988 rating decision, 
the veteran was granted an increased evaluation for his 
service-connected low back disability from 10 to 40 percent 
effective from August 8, 1997.  The veteran was apprised of 
this decision by VA letter dated March 19, 1998, and was told 
in the letter that he needed to fill out VA Form 21-686c, 
Declaration of Status of Dependents, before additional 
benefits could be provided for his spouse and children.  The 
letter cautioned the veteran to submit the requested 
information as soon as possible because, if such evidence was 
not received within one year of the date of the award letter, 
VA could not pay any "back benefits," meaning additional 
benefits prior to the date of receipt of the evidence.  VA 
Form 21-686c was received by VA from the veteran later in 
March 1998 and showed that he was currently married to T.  

VA sent the veteran a letter on April 9, 1998 telling him 
that VA needed a copy of the public record ending his 
previous marriages in order to pay benefits for his current 
spouse and provided him with a copy of VA Form 21-8764, 
Disability Compensation Award Attachment, which advised the 
veteran of conditions affecting the right to payment of 
benefits, including additional compensation for dependents.  
The letter also noted that if the requested evidence was not 
received within a year of the date of the letter, VA would 
not be able to pay any additional benefits for any period 
prior to the receipt of the evidence.  

The veteran was advised again of his potential entitlement to 
additional benefits for a dependent spouse by letters sent to 
his address of record in August 1999, November 1999, and July 
2000.  A copy of the veteran's May 1990 divorce decree from 
M., his second wife, was received by VA on February 19, 2002, 
along with a copy of his marriage certificate to his current 
wife, T., dated in June 1990, and a new VA Form 21-686c, 
Declaration of Status of Dependents.  Consequently, prior to 
February 19, 2002, the veteran had failed to submit a 
complete application with all requested evidence for 
additional compensation for a dependent spouse.      

Although the veteran testified at his March 2005 personal 
hearing that he submitted a copy of his divorce decree and a 
copy of his marriage certificate to T. to VA soon after his 
1990 marriage, these records are not on file and the veteran 
has not provided any objective evidence to show that these 
records were sent to VA.  The Board notes that there is no 
evidence on file after an August 1984 Board denial of an 
increased evaluation for service-connected low back 
disability until August 1997.

Although the veteran is correct in his contention that there 
was evidence of his current marriage in the records on file, 
such as in a private hospital report dated in October 1995 
and a September 1997 examination report, the Board finds that 
the RO's request for a copy of the veteran's divorce decree 
in March 1998, after the veteran was granted a 40 percent 
evaluation for his service-connected disability, was 
reasonable under the circumstances of this case, as there was 
information in the claims files that the veteran had been 
married to two different women without evidence of a previous 
divorce.  See 38 C.F.R. § 3.205.  The veteran's failure to 
respond to the RO's request meant that the RO was not 
informed of the actual status of his dependent spouse until 
the material was provided in February 2002.  

The laws are clear that to establish entitlement to 
additional benefits for a dependent spouse, the mere fact 
that the veteran has submitted evidence showing that he or 
she is married is not sufficient to award such benefits.  The 
RO was not obligated to begin paying additional benefits for 
a dependent spouse based solely on the information provided 
during a VA examination.  The veteran was required to follow 
through with specific information after VA compensation 
benefits were awarded to him, as required by law.  He failed 
to do so.  As more than a year had elapsed since both a grant 
an increase in disability rating and the request for 
information on his dependent spouse had occurred, the RO was 
entitled to make the increase in compensation for the 
veteran's dependent spouse effective from the first day of 
the month following the month in which the requested 
information on his dependent spouse was received.

Although the veteran was granted a 40 percent rating for 
service-connected low back disability effect in August 1997, 
which enabled him to meet the eligibility requirements for an 
increase in disability compensation for a dependent spouse, 
his failure to provide specific information about his divorce 
and remarriage until February 19, 2002 resulted in the 
current effective date of March 1, 2002.  Accordingly, for 
the reasons and bases discussed above, the veteran's appeal 
must be denied on the basis of lack of entitlement under the 
law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

An effective date earlier than March 1, 2002, for the payment 
of additional compensation benefits for a dependent spouse is 
denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


